Case 2:18-cv-06012-SVW-MRW Document 39 Filed 11/05/18 Page 1 of 6 Page ID #:315

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
Case No.       2:18-cv-06012-SVW-MRW                                          Date        November 5, 2018

Title          Dominique Huett v. The Weinstein Company LLC et al.




 Present: The Honorable       STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                     Paul M. Cruz                                               N/A
                     Deputy Clerk                                     Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                           N/A                                                      N/A
 Proceedings:              IN CHAMBERS ORDER DENYING DEFENDANT’S MOTION TO
                           DISMISS [22]

I.      Background

        Plaintiff Dominique Huett originally filed this action in state court on October 24, 2017. Dkt. 1-
2. Plaintiff filed a First Amended Complaint on January 31, 2018. Plaintiff’s First Amended Complaint
(“FAC”), Dkt. 1-5. Defendant Harvey Weinstein (“Defendant”) removed to this Court on July 10, 2018.
Dkt. 1. Before the Court is Defendant’s motion to dismiss the FAC as to Defendant. Defendant Harvey
Weinstein’s Motion to Dismiss Plaintiff’s First Amended Complaint (“Mot.”), Dkt. 22. Relevant to this
motion is the one claim that Plaintiff brings against Defendant: a violation of 18 U.S.C. § 1591.
Defendant seeks to dismiss this claim under Federal Rule of Civil Procedure 12(b)(6).

II.     Legal Standards

        A.       Rule 12(b)(6)

        A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the claims stated in
the complaint. Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint “must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
(2007)). A claim is plausible on its face “when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. A complaint




                                                                                                  :
                                                             Initials of Preparer
                                                                                     PMC

                                            CIVIL MINUTES - GENERAL                                   Page 1 of 6
Case 2:18-cv-06012-SVW-MRW Document 39 Filed 11/05/18 Page 2 of 6 Page ID #:316

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
Case No.     2:18-cv-06012-SVW-MRW                                            Date    November 5, 2018

Title        Dominique Huett v. The Weinstein Company LLC et al.



is insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the elements of a
cause of action” without more. Id. (internal quotation marks omitted). “Allegations in the complaint,
together with reasonable inferences therefrom, are assumed to be true for purposes of the motion.”
Odom v. Microsoft Corp., 486 F.3d 541, 545 (9th Cir. 2007).

        B.     18 U.S.C. §§ 1591 and 1595

        In 2010, the year in which the alleged conduct took place, 18 U.S.C. § 1591 provided as follows:

               (a) Whoever knowingly—

                       (1) in or affecting interstate or foreign commerce . . . recruits,
                       entices, harbors, transports, provides, obtains, or maintains by any
                       means a person . . .

               knowing, or in reckless disregard of the fact, that means of force, threats of
               force, fraud, coercion described in subsection (e)(2), or any combination of
               such means will be used to cause the person to engage in a commercial sex
               act . . . shall be punished as provided in subsection (b).

18 U.S.C. § 1591(a). 18 U.S.C. § 1595 provides a private right of action for victims of the conduct
proscribed in Section 1591.

III.    Analysis

        A.     Legislative Intent and Statutory Interpretation

        As an initial matter, Defendant argues that the claim should be dismissed because Congress’
legislative intent was to target human trafficking, such as women and children in the sex industry, and
not “single, gender-based sexual incident[s]” that are “not connected to a sex trafficking scheme.” Mot.
at 5-6. Defendant may be correct regarding legislative intent; however, at the motion to dismiss stage, a
claim survives as long as the facts alleged, assumed to be true, establish the elements of the claim.




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 2 of 6
Case 2:18-cv-06012-SVW-MRW Document 39 Filed 11/05/18 Page 3 of 6 Page ID #:317

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
Case No.     2:18-cv-06012-SVW-MRW                                          Date    November 5, 2018

Title        Dominique Huett v. The Weinstein Company LLC et al.



         Furthermore, notwithstanding Defendant’s argument regarding legislative intent, there are
reasons to believe that Sections 1591 and 1595 should be interpreted broadly. First, Section 1595 is a
remedial provision that permits civil actions for damages under Section 1591. The Supreme Court has
recognized a “canon of construction” that remedial statutes should be liberally construed. Peyton v.
Rowe, 391 U.S. 54, 65 (1968). Second, Sections 1591 and 1595 utilize expansive language with words
and phrases such as “whoever,” “any means,” and “any combination of such means.” Of course, the first
step is to consider the plain language of the statute. Only “if the language of the statute [were] unclear
[would the Court] look to its legislative history.” Nw. Forest Res. Council v. Glickman, 82 F.3d 825,
830-31 (9th Cir. 1996).

        B.     Elements of the Claim

               i.     In or Affecting Interstate Commerce, Knowingly Entices or Recruits a Person

        Defendant does not contest the issue of whether interstate commerce is implicated. In any event,
Plaintiff sufficiently alleges that Defendant “engaged in electronic communications in interstate
commerce . . . .” FAC ¶ 40.

        Defendant does argue that Plaintiff fails to allege that Defendant knowingly enticed or recruited
Plaintiff because they had “arranged to meet each other” at the hotel, and Plaintiff’s doing so—and,
later, going to Defendant’s hotel room—was entirely voluntary. Mot. 6. However, that Plaintiff may
have acted voluntarily is not necessarily inconsistent with her having been enticed.

        “Entices” is not defined in the statute. In this context, the Court may turn to an ordinary or
natural meaning of the word. See, e.g., Crawford v. Metro. Gov’t of Nashville & Davidson Cty., 555
U.S. 271, 276 (2009) (noting that undefined words in statutes carry their ordinary meaning). As noted by
Judge Sweet in a similar matter in the Southern District of New York, “the ordinary or natural meaning
of ‘entice’ is supplied by the Merriam-Webster and Oxford dictionaries, which define it as ‘to attract
artfully or adroitly or by arousing hope or desire,’ and ‘[to] attract or tempt by offering pleasure or
advantage,’ respectively.” Noble v. Weinstein, No. 17 Civ. 9260 (RWS), 2018 WL 3863452, at *7
(S.D.N.Y. Aug. 14, 2018) (quoting Merriam-Webster Online Dictionary, https://www.merriam-
webster.com/dictionary/entice, and Oxford Dictionaries,




                                                                                              :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                  Page 3 of 6
Case 2:18-cv-06012-SVW-MRW Document 39 Filed 11/05/18 Page 4 of 6 Page ID #:318

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
Case No.     2:18-cv-06012-SVW-MRW                                           Date    November 5, 2018

Title        Dominique Huett v. The Weinstein Company LLC et al.



https://en.oxforddictionaries.com/definition/entice).

         Here, Plaintiff alleges that Defendant communicated with Plaintiff “to arrange a meeting with
Plaintiff, where he promised her participation and a role in an entertainment project.” FAC ¶ 40. The
fact of this promise sufficiently alleges that Defendant enticed Plaintiff, because it would certainly have
aroused hope or desire in Plaintiff given that she was an aspiring actress at the time. Id. ¶ 11. The
knowledge requirement is also sufficiently alleged because Defendant would have known that Plaintiff
was an aspiring actress given that she was seeking his assistance in procuring future television and film
roles. Id.

               iii.    Knowing That Means of Force, Threats of Force, Fraud, Coercion, or Any
                       Combination Will Be Used

         The knowledge requirement here is distinct from the knowledge requirement discussed above.
“What the statute means to describe, and does describe awkwardly, is a state of mind in which the
knower is familiar with a pattern of conduct.” United States v. Todd, 627 F.3d 329, 334 (9th Cir. 2010).
The FAC sufficiently alleges that Defendant engaged in a pattern of conduct—and given that the
Defendant is alleged to have personally engaged in the conduct, he necessarily would have known about
it. See FAC ¶ 42 (“Harvey Weinstein knew that he would use fraud, physical force or coercion (as he
had done many times before to many other young aspiring actresses) on Plaintiff for a sexual encounter.
He offered her a television role, and demanded sexual contact despite the fact that Plaintiff said ‘no’.”);
id. ¶ 10 (“Harvey Weinstein . . . knew, or recklessly disregarded the fact that, Harvey Weinstein used
means of force, fraud or coercion to cause young female actors to whom he had promised access to and
participation in entertainment projects to engage in sex acts.”); id. ¶ 44 (“This was a typical practice of
Harvey Weinstein, as it was common for him to lure young females into his room with the promise of an
attractive role or entertainment project, and then coerce them into a sexual encounter.”); id. ¶¶ 18-21
(alleging that Defendant engaged in “repeated acts of sexual misconduct with women” that dated back to
the 1990s, and which were subject to nondisclosure agreements or had led to multiple claims of sexual
misconduct that were settled with the victims prior to the filing of suit). Thus, Plaintiff sufficiently
alleges the knowledge requirement with respect to this element.

        Defendant’s argument regarding the force/fraud/coercion element is similar to that discussed




                                                                                                :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 4 of 6
Case 2:18-cv-06012-SVW-MRW Document 39 Filed 11/05/18 Page 5 of 6 Page ID #:319

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
Case No.     2:18-cv-06012-SVW-MRW                                            Date    November 5, 2018

Title        Dominique Huett v. The Weinstein Company LLC et al.



above with respect to enticement—namely that Plaintiff acted voluntarily; she voluntarily met
Defendant at the bar, was free to leave the bar, was free not to join Defendant in his hotel room, was free
not to perform a massage on Defendant, and was free to reject Defendant’s sexual advances. However,
the voluntariness of Plaintiff’s actions can negate, at most, allegations of coercion and force—not fraud.
That is, even if Plaintiff ostensibly acted “voluntarily,” she may have done so due only to the fraudulent
acts of Defendant. Indeed, this is exactly what Plaintiff alleges. Id. ¶ 46 (“Harvey Weinstein in this case
used the ploy of a television role as a fraudulent means of obtaining sexual gratification from
Plaintiff.”). The allegation of a “ploy” suggests that Defendant intended not to ensure that Plaintiff
obtain a future role once Defendant obtained sexual gratification from Plaintiff. Thus, Plaintiff
sufficiently alleges the force/fraud/coercion element.

               iv.     To Cause a Person to Engage in a Commercial Sex Act

        Lastly, Defendant argues that Plaintiff’s claim must fail as a matter of law because any sex act in
this case was not “commercial,” as required by the statute. The statute specifically defines the term
“commercial sex act” as “any sex act, on account of which anything of value is given to or received by
any person.” 18 U.S.C. § 1591(e)(3) (emphasis added).

        Under the plain meaning of this definition, Plaintiff plausibly alleges a commercial sex act. She
clearly alleges a sex act, FAC ¶ 16, and further alleges that Plaintiff received something of value in
exchange for the sex act. FAC ¶ 44 (“Plaintiff felt compelled to comply with Harvey Weinstein’s acts
toward her because of the benefits she would receive from his power and influence, including without
limitation, a role on Project Runway.”). Even if Plaintiff did not in fact receive a role in exchange for the
sex act, but rather only received a promise of a role, such a promise would still have held value to
Plaintiff at the time.

        Defendant argues that a commercial sex act must be an economic transaction and involve the
“payment of expenses.” Mot. 9. However, this assessment is belied both by the statutory definition of
the term and by case law. As noted in Noble, the cases on which Defendant relies are clearly
distinguishable from the instant analysis. Noble, 2018 WL 3863452, at *10. Furthermore, in Ditullio v.
Boehm, 662 F.3d 1091, 1095 (9th Cir. 2011), the Ninth Circuit found that providing illegal drugs to
another on a daily basis in exchange for sex constituted a commercial sex act. Such a transaction is




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 5 of 6
Case 2:18-cv-06012-SVW-MRW Document 39 Filed 11/05/18 Page 6 of 6 Page ID #:320

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
Case No.     2:18-cv-06012-SVW-MRW                                          Date    November 5, 2018

Title        Dominique Huett v. The Weinstein Company LLC et al.



analogous to the alleged conduct in the instant case in that neither is “commercial” in the sense of
involving a payment; rather, they involve nonmonetary (even if quantifiable) benefits. Thus, Plaintiff
sufficiently alleges that Defendant caused Plaintiff to engage in a commercial sex act for the purpose of
Section 1591.

IV.     Conclusion

       In sum, Plaintiff has plausibly alleged that Defendant knowingly, in or affecting interstate
commerce, enticed her, knowing that fraud would be used to cause her to engage in a commercial sex
act. Thus, the Court DENIES Defendant’s motion to dismiss.

        IT IS SO ORDERED.




                                                                                              :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                  Page 6 of 6
